IN THE COURT OF APPEALS, THIRD DISTRICT OF TEXAS,

AT AUSTIN


 



NO. 3-94-503-CR


SEDRICK MITCHELL,

	APPELLANT

vs.



THE STATE OF TEXAS,

	APPELLEE


 

FROM THE DISTRICT COURT OF TRAVIS COUNTY, 299TH JUDICIAL DISTRICT

NO. 0933599, HONORABLE JON N. WISSER, JUDGE PRESIDING

 



PER CURIAM

	This is an appeal from a conviction for aggravated robbery.  Punishment was
assessed at confinement for six years.
	Appellant has filed a motion to withdraw the appeal.  No decision of this Court has
been delivered.  The motion is granted and the appeal is dismissed.  See Tex. R. App. P. 59(b). 

Before Chief Justice Carroll, Justices Jones and Kidd;
     Chief Justice Carroll Not Participating     
Dismissed on Appellant's Motion
Filed:   November 9, 1994
Do Not Publish